DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the invention of Group I, claims 1-23 in the reply filed on August 22, 2022 is acknowledged.
Claims 24-38 are therefore withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 22, 2022.
Claim Objections
Claim 14 is objected to because of the following informalities:  the phrase "wherein determine the overlay error" in lines 1-2 should be amended to read "wherein determining the overlay error".  Appropriate correction is required.
Double Patenting
Applicant is advised that should claim 9 be found allowable, claim 23 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  It appears that claim 23 should be dependent on claim 22 rather than claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8-9, 11-12, 18-21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over de Groot et al (2009/0262362) in view of Colonna de Lega et al (2012/0069326).
Regarding claim 1, de Groot (Figs. 1 and 12) discloses an interferometric overlay tool comprising an interferometer 100 comprising one or more beamsplitters 120 to split illumination from an illumination source 102 into a probe beam 121 along a probe path and a reference beam 128 along a reference path, the illumination including one or more selected wavelengths (the illumination is provided over a broad band of wavelengths; see paragraph 0059); one or more illumination optics 118 to illuminate a grating-over-grating structure 126 with the probe beam (see Fig. 2 for details of the test object, which is a pair of overlay target layers 410, 420 stacked on top of each other; see also Figs. 3A and 3B showing overlaid gratings which are both aligned in 3A and not aligned in 3B; see also paragraphs 0061-0063), wherein the grating-over-grating structure is associated with two or more at least partially overlapping lithographic exposure fields (paragraph 0104 indicates that the interferometry system can be used to monitor interferometry exposure tools); one or more collection optics (also lens 118) to collect a measurement beam from the grating-over-grating structure (light that reflects off of the test object will eventually be collected by lens 118); one or more beam combiners (also beam splitter 120) to combine the measurement beam and the reference beam as an interference beam (see paragraph 0056); and a variable phase delay (generated by translation stage 150) configured to vary an optical path difference (OPD) between the probe path and the reference path (see paragraph 0059); and a controller (processor 970 in Fig. 12, see paragraph 0092) communicatively coupled to the interferometer, the controller including one or more processors 972 configured to execute program instructions causing the one or more processors to (see paragraphs 0092 and 0114) receive one or more interference signals from a detector 134, wherein the detector is positioned to capture the interference beam (see paragraph 0056), and determine an overlay error of the grating-over-grating structure based on the interferometric phase data (see paragraphs 0078, 0114, and claim 19).
The examiner notes that while Fig. 1 of de Groot shows a Mirau interferometer, paragraph 0109 states that the interference objective can be of the Linnik type, so that the beam splitter is positioned prior to the objective lens for the test surface and directs the test and reference light along different paths; this would meet the arrangement of optical elements set forth above, where the illumination optics illuminate the structure and then collect light from that structure.
de Groot, however, fails to disclose wherein the one or more interference signals are representative of interferometric phase data associated with a plurality of OPD values and the one or more wavelengths of illumination.
Colonna de Lega, in an interferometer for performing metrology of surfaces, discloses that two or more scanning interference signals are combined to form a synthetic interference signal, where each of the two or more scanning interference signals corresponds to interference between test and reference light as an optical path length difference between the test and reference lights are scanned (see paragraph 0062 and claim 1 of Colonna de Lega).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to ensure that the interference signals in de Groot are representative of interferometric phase data associated with a plurality of OPD values and the one or more wavelengths of illumination as taught by Colonna de Lega, the motivation being that generating that kind of interference signal will reduce or enhance the signal content corresponding to specific features of the object being measured, which will simplify the process of matching experimental to model data, which provides for faster and more robust analysis (see paragraph 0009).
As for claim 8, Colonna de Lega discloses that the variable phase delay sequentially induces the plurality of OPD values between the probe path and the reference path, wherein the one or more interference signals associated with the plurality of OPD values are captured sequentially by the detector (see paragraph 0061 – “A translation stage 150 adjusts the relative optic path length between the test and reference light to produce an optical interference signal at each of the detector elements. For example, in the embodiment of the FIG. 1, translation stage 150 is a piezoelectric transducer coupled to interference objective 106 to adjust the distance between the test surface and the interference objective, and thereby vary the relative optical path length between the test and reference light at the detector. The scanning interferometry signals are recorded at detector 134 and processed by a computer 151 that is in communication with the detector”).
As for claims 9 and 23, de Groot discloses that the interferometer is a Linnik interferometer (see paragraph 0109).
As for claim 11, de Groot discloses that the illumination source comprises one or more laser sources (supercontinuum source – see paragraph 0059).
As for claim 12, de Groot discloses that the illumination source comprises a supercontinuum laser source (see paragraph 0059).
	As for claim 18, de Groot discloses that the grating-over-grating structure is associated with two or more at least partially overlapping lithographic exposure fields on different layers (see paragraph 0012, which states “an optical interferometric profiler is set up to generate signals representative of the 3D reflected intensity and phase profile of an object that includes two or more patterned layers stacked on top of each other” and Figs. 3A and 3B).
	As for claim 19, de Groot discloses that the grating-over-grating structure comprises one or more patterned elements on a first layer formed from a first lithographic exposure field and one or more additional processing steps (see paragraph 0128, which discussed a plurality of lithographic and other processing steps); and one or more lithographically-exposed features in a second layer formed from a second lithographic exposure, wherein the second layer is a resist layer (see paragraphs 0128-0129 – the lithographic exposure is discussed in paragraph 0128, and resist layers are mentioned in paragraphs 0128 and 0129).
	As for claim 20, de Groot discloses that the grating-over-grating structure comprises one or more patterned elements on a first layer formed from a first lithographic exposure field (see paragraph 0128, which discussed a plurality of lithographic and other processing steps); and one or more patterned elements in a second layer formed from a second lithographic exposure (see paragraph 0128, which discussed a plurality of lithographic and other processing steps for the second layer as well).
	As for claim 21, de Groot discloses that the grating-over-grating structure is associated with two or more at least partially overlapping lithographic exposure fields on a common layer (see paragraph 0012, which states “in certain embodiments, the same techniques can be applied where the two patterned layers are coplanar, such as in the context of double-exposure a resist or double-patterning of an integrated circuit layer”).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over de Groot et al (2009/0262362) in view of Colonna de Lega et al (2012/0069326) and in further view of De Groot (2008/0049233).
	As for claim 2, the combined device further discloses that the illumination beam is a broadband illumination beam (see paragraph 0059 of de Groot), and that one or more interference signals include spectral data for the plurality of OPD values (see paragraph 0076 of de Groot along with claim 1 of Colonna de Lega), but fails to disclose that the detector includes a spectroscopic detector.
	De Groot, in an interferometric device, discloses one embodiment where the detector is a multi-pixel camera (element 240, Fig. 11), and also discloses an alternative embodiment where the detector is a spectrometer (element 1202, Fig. 12).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the detector of the combined device for a spectrometer as per De Groot, the motivation being to allow for simultaneous detection of multiple wavelengths on the detector while the path length difference between the measurement and reference arm are scanned (see paragraph 0120 of De Groot).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over de Groot et al (2009/0262362) in view of Colonna de Lega et al (2012/0069326) and in further view of Pandey (9,909,983).
	As for claim 10, the combination of de Groot and Colonna de Lega discloses that the Linnik interferometer comprises a single beam splitter 120 operating as the one or more beamsplitters and the one or more beam combiners, wherein the one or more illumination optics include a first objective lens 118 in the probe path configured to direct the probe beam to the grating-over-grating structure, wherein the first objective lens further collects the measurement beam from the grating-over-grating structure; and a second objective lens in the reference path configured to direct the reference beam to a reference sample, wherein the second objective lens further collects the reference beam upon reflection from the reference sample (for the above, see all of paragraph 0109, which states that the beam splitter splits the input beam into reference and measurement beams, each of which pass through their own objective lens to the test and reference surfaces).
	The combined device, however, fails to disclose that the probe and reference beams are directed to the object and reference surfaces at an oblique incidence angle.
	Pandey (Fig. 4) discloses an interferometer where input light 14 is passed through an aperture 16 to create an off-axis interferometer.  A beam splitter 28 splits the input light into measurement light 30a and reference light 30b.  This light reflects obliquely off of a target 34 and a reference reflector 42.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange the interferometer of the combination of de Groot and Colonna de Lega so that light strikes the grating-over-grating structure and reference sample at an oblique angle as taught by Pandey, the motivation being that having the light be obliquely reflected off the target and reference sample allows for stray radiation and spurious reflections to be completely filtered, since only radiation which meets the coherence requirements interferes with the signal beam, improving the measurement results (see Col. 13, lines 42-47).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over de Groot et al (2009/0262362) in view of Colonna de Lega et al (2012/0069326) and in further view of Zeng et al (2020/0074617).
As for claim 13, the combined device discloses the claimed invention as set forth above regarding claim 1, but fails to disclose that the illumination source is a laser-sustained plasma source.
Zeng, in an optical measurement device, discloses that the light source can be any type of light source known in the art suitable for generating an illumination beam 104 (see Fig. 1), including a laser-sustained plasma source (see paragraph 0036).
As de Groot discloses that the light source can be an LED or a lamp source (see paragraph 0059), and as Zeng discloses that the light source could also possibly be an LED or lamp source (see paragraph 0036), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the light source of the combined device of de Groot and Colonna de Lega with a laser-sustained plasma source as per Zeng, the motivation being that Zeng explicitly teaches the simple substitution of an LED or a lamp with a laser-sustained plasma source for illumination of an object during optical measurement (see paragraph 0036) with the full expectation of obtaining similar, predictable results regardless of the light source used.  The examiner notes that a simple substitution of one known element for another to obtain predictable results has been held to be a rationale to support a conclusion of obviousness under KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over de Groot et al (2009/0262362) in view of Colonna de Lega et al (2012/0069326) and in further view of Shchegrov et al (2015/0323316).
	As for claim 14, the combination of de Groot and Colonna de Lega discloses the claimed invention as set forth above regarding claim 1, but fails to disclose that the overlay error of the grating-over-grating structure is determined by providing the interferometric phase data as input to an overlay model.
	Shchegrov, in a system for performing optical overlay measurements, discloses inputting scatterometry data into a trained computing system as input to an overlay model (see Fig. 2 and paragraphs 0050-0054).  The interferometry data generated by de Groot and Colonna de Lega could readily be substituted for the scatterometry data into a properly trained model (i.e. trained with interferometry data rather than scatterometry data) to provide overlay error results, as Shchegrov states that measurement data can be derived from measurements that are performed from different measurement techniques (see paragraphs 0061-0063 and 0086).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to determine overlay error of the structure of the combined device by inputting the interferometric data into an overlay model as per Shchegrov, the motivation being that by using a trained overlay model, errors that would be present from traditional data processing can be reduced (see paragraph 0014).
	As for claim 15, Shchegrov further that the overlay model is trained using interferometric phase data for a plurality of training grating-over-grating structures associated with the plurality of OPD values and the one or more wavelengths of radiation (see step 103 in Fig. 1, substituting interferometric data for the scatterometry data as discussed above regarding claim 14).
	As for claim 16, Shchegrov discloses that the training data is generated using the same optical measurement device that is used to perform actual measurements (see paragraph 0014); in combination with the teachings of paragraphs 0061-0063 and 0086 as indicated above in claim 14, this means that the combined device discloses the training interferometric phase data is generated by placing the particular one of the plurality of training grating-over-grating structures in the probe path and capturing one or more interference signals associated with the plurality of values of the OPD generated using the one or more wavelengths of illumination.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over de Groot et al (2009/0262362) in view of Colonna de Lega et al (2012/0069326) and in further view of Shchegrov et al (2015/0323316) and Socha et al (2017/0177760).
As for claim 17, while the combined device discloses the claimed invention as set forth above regarding claim 15, the combined device fails to disclose that the training interferometric phase data is generated by simulating a placement of the plurality of training grating-over-grating structures in the probe path of the interferometer and simulating one or more interference signals associated with the plurality of values of the OPD generated using the one or more wavelengths of illumination.
	Socha, in an optical metrology device, discloses that training data for generating a model useful in processing metrology data can be simulated training data (see paragraph 0111).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to generate the interferometric training data via simulation in the combined device as taught by Socha, the motivation being that Socha shows simulated training data to be an adequate replacement for generating training data via real world processes (paragraph 0102 of Socha discloses that training data is obtained from actual process conditions), with simulated data being able to train a model more quickly than obtaining real world data as it can be done solely in a processor rather than needing to repeatedly perform optical measurements to obtain that data.
Allowable Subject Matter
Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 22 is allowed in view of the prior art.
The following is a statement of reasons for the indication of allowable subject matter:  
	As to claim 3, the prior art of record, taken either alone or in combination, fails to disclose or render obvious the further limitation of claim 2, wherein the measurement beam and the reference beam are extended in a two-dimensional distribution at least in part along an expansion direction, wherein the variable phase delay simultaneously induces varying OPD values along the two- dimensional distribution, wherein the detector simultaneously generates interference signals associated with varying OPD values, in combination with the rest of the limitations of the above claim.
	As to claim 22, the prior art of record, taken either alone or in combination, fails to disclose or render obvious an interferometric overlay metrology tool, the tool comprising, among other essential features, a spectroscopic detector including one or more dispersive elements to spectrally disperse the interference beam along a dispersion direction orthogonal to the expansion direction, wherein the spectroscopic detector includes a two- dimensional sensor to generate an interference signal representative of interferometric phase data associated with the plurality of OPD values and the one or more wavelengths of illumination, wherein the plurality of OPD values are distributed along the expansion direction of the two-dimensional sensor and the one or more wavelengths of illumination are distributed along the dispersion direction, in combination with the rest of the limitations of the above claim.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael A. Lyons whose telephone number is (571)272-2420. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 571-272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael A Lyons/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        September 29, 2022